THE THIRTEENTH COURT OF APPEALS

                                   13-15-00553-CR


                               Cynthia Lorena Gonzalez
                                          v.
                                 The State of Texas


                                 On Appeal from the
                 County Court at Law No. 2 of Nueces County, Texas
                          Trial Cause No. 14-CR-7016-2


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion.

      We further order this decision certified below for observance.

December 10, 2015